DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 


2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on 04/16/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.


3. Applicant's amendment and remarks filed on 04/16/2021 are acknowledged.
Claims 9-18 are pending. 


4. Claims 9-12 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13-18, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  

In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if claims directed to any of the rejoined inventions are presented in a continuation or divisional application, such claims may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


4. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 13-14 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

(i) Claim 13 is indefinite in the recitation of a method of treatment of “a patient in need thereof,” because the target patient population is unknown.

Claim 13 is further indefinite in the recitation of “an effective amount” of the antibody, because it is unknown what the amount is effective for.

(ii) Claim 14 is indefinite in the recitation of “a disease or a condition associated with or caused by an excessive immune response,” because the scope of diseases or conditions encompassed by the claim is unknown.  In the case of conditions “associated with” excessive immune response, none of the direction, the nature, or the degree of the requisite “association” is defined, i.e. the exact relationship between a condition and excessive immune response that would satisfy the “associated with” limitation is unknown.  The scope of conditions “caused by” excessive immune response is also unclear, because, as one of skill in the art is aware, causation in medicine is an elusive concept which rarely can be unequivocally established.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7. Claims 13 and 14 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification does not provide a sufficient enabling description of a method of treatment of a generically recited “patient in need thereof,” or of a patient who suffers from a generically recited “disease or a condition associated with or caused by an excessive immune response.”

Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)).  The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, limited working examples, the unpredictability in the art and the amount of experimentation required to enable one of skill in the art to make and use the claimed invention.

The claims are directed to a method of treatment, which requires that positive clinical outcomes be achieved with sufficient predictability.

As addressed in section 5 above, the populations of patients who are “in need of” administration of the recited antibodies, or patients suffering from conditions “associated with” excessive immune response are undefined, and thus encompass numerous 

Regarding conditions caused by an excessive immune response, a person of skill in the art is aware that the immune system comprises a multitude of functions and processes, including innate and adaptive immunity, the latter encompassing humoral and cell-mediated immune responses, each being mediated by a variety of interactions between a multitude of signaling molecules with numerous cell types in different tissues and organs.  Any of these processes, functions, cell types and organs can be affected by pathological conditions.  Furthermore, the immune system is functionally integrated with all other physiological systems, and as such plays a role, either directly or indirectly, in most if not all normal and pathological processes.  Excessive immune activity may be implicated in such diverse conditions as myocardial infarction, endotoxic shock, osteoporosis, and viral-induced lung inflammation.  The skilled artisan would readily understand that it is extremely unlikely, or practically impossible, that a single treatment would be effective for all diseases or conditions caused by an excessive immune response.

It was known in the art at the time the invention was made that ICOS is upregulated on many T cell types following activation, including Th1, Th2, Th17, Tfh, and Treg lineages (reviewed e.g. by Simpson 2010).  The outcomes of ICOS interaction with its ligand ICOSL depend on the context of the immune response, and generally promote the various activities intrinsic to each T cell subset.  ICOS may play a role in such diverse processes as regulation of CD4+ Tfh control of B cell function, CD4+ effector T cell responses, maintenance of memory-effector T cells, and control of immune tolerance (Id).  ICOS does not appear to be significantly involved in immune responses mediated by e.g. innate immune system.  Therefore, while the recited anti-ICOS antibodies may downregulate, to various degrees, certain aspects of T-cell mediated immunity, in the great majority of the numerous and diverse conditions encompassed by the claims it is at best unpredictable whether any clinically meaningful improvement in patients condition can be achieved.  

In view of the above considerations, and the absence of sufficiently specific guidance in the specification, a person of ordinary skill in the art would readily understand that it would entail an inordinate amount of trial and error experimentation to determine whether any specific condition within the scope of the claims is treatable by the claimed method.  Given the resource-intensive nature and the inherent risks of the required experimentation, a skilled artisan would reasonably conclude that it would be unnecessarily, and improperly, extensive and undue.



8. Conclusion: claims 9-12 are allowable.
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.






If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644